 592
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 66
 
 
833 Central Owners Corp. 
and
 
Local 621, United 
Workers of America.  
Case 29

CA

070910
 
February 13, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
On September 14, 2012, Administrative Law Judge 
William Nelson Cates issued the atta
ched decision.  The 
Respondent filed exceptions and a supporting brief.  The 
Acting General Counsel filed an answering brief.
 
The National Labor Relations Board has considered 
the decision and the record in light of the exceptions and 
briefs and has decide

d-
ings,
1
 
and conclusions as amended,
2
 
and to adopt the 
recommended Order as modified and set forth in full 
below.
3
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent, 833 Central Owners Corp., is an 
employer engaged in commerce within
 
the meaning of 
Section 2(2), (6), and (7) of the Act.
 
2.  The Union, Local 621, United Workers of America, 
is a labor organization within the meaning of Section 
2(5) of the Act.
 
3.  By threatening employee Ezra Shikarchy with di
s-
charge and unspecified rep
risals in order to coerce him 
into refraining from union activity, the Respondent vi
o-
lated Section 8(a)(1) of the Act.
 
4.  By impliedly promising benefits to 
Ezra 
Shikarchy 
on the condition that he refrain from union activity, the 
R
e
spondent violated Secti
on 8(a)(1) of the Act.
 
5.  By warning, suspending, and discharging Shikarchy 
because of his union activity, the Respondent violated 
Section 8(a)(3) and (1) of the Act.
 
6.  The unfair labor practices set forth above affect 
commerce within the meaning of Sec
tion 2(6) and (7) of 
the Act.
 
                                        
        
 
1
 


s-
t

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the
 
record and find no 
basis for reversing the findings.
 
2
 
The judge inadvertently omitted the conclusions of law from his 
decision.  We supply them below.
 
3
 


d in accordance with our recent 
decision in 
Latino Express, Inc.
, 359 NLRB No. 44 (2012).  We shall 
substitute a new notice to conform to the Order as modified.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, 833 Central Owners Corp., Far Rockaway, 
New York, its officers, agents, successors, and assigns, 
shall
 
1.  Cease and desist from
 
(a) Threatening employees wi
th discharge or other r
e-
prisals if they support the Union or engage in union a
c-
tivities.
 
(b) Impliedly promising benefits to employees in order 
to discourage them from supporting the Union or enga
g-
ing in union activities.
 
(c) Warning, suspending, dischargi
ng, or otherwise 
discriminating against employees because of their su
p-
port for and activities on behalf of the Union or any other 
labor organization.
 
(d) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of 
the 
rights guaranteed them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Within 14 days from the date of this Order, offer 
Ezra Shikarchy full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.
 
(b) Make Ezra Shikarchy whole for any loss of ear
n-
ings and other benefits suffered as a result of th
e discri
m-
ination against him, in the manner set forth in the remedy 

 
(c) Compensate Ezra Shikarchy for any adverse i
n-
come tax consequences of receiving his backpay in one 
lump sum, and file a report with the Social Security 
A
d-
ministration allocating the backpay award to the appr
o-
priate calendar quarters.
 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warnings, 
suspension, and discharge of Ezra Shikarchy, and within 
3 days t
hereafter, notify him in writing that this has been 
done and that the warnings, suspension, and discharge 
will not be used against him in any way.
 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for
 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if s
tored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(f) Within 14 days after service by the Region, post at 
its Far Rockaway, New York facility
,
 
copies of the a
t-
  
 
 
 
 
833
 
CENTRAL OWNERS CORP
.
 
 
 
 
593
 
 
 
 

4
  
Copies o
f the notice, 
on forms provided by the Regional Director for Region 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pla
c-
es, including all places w
here notices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, or other electronic means, if the Respondent cu
s-
tomarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  If the Respondent has 
gone out of business or closed the faci
lity involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-
rent employees and former employees employed by the 
Respondent at any time since September 2011.
 
(g) Within 21 days after servic
e by the Region, file 
with the Regional Director for Region 29 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF 
THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or
 
assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
threaten you with discharge or other r
e-
prisal
s if you support the Union or engage in union acti
v-
ities.
 
                                        
        
 
4
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the
 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
W
E WILL NOT
 
promise you benefits in order to di
s-
courage you from supporting the Union or engaging in 
union activities.
 
W
E WILL NOT
 
warn, suspend, discharge, or otherwise 
discriminate against you bec
ause you support the Union 
or any other labor organization.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL

Order, offer Ezra
 
Shikarchy full reinstatement to his 
former job or, if that job no longer exists, to a substa
n-
tially equivalent position, without prejudice to his senio
r-
ity or any other rights or privileges previously enjoyed.
 
W
E WILL 
make Ezra Shikarchy whole for any los
s of 
earnings and other benefits resulting from his suspension 
and discharge, less any net interim earnings, plus inte
r-
est.
 
W
E WILL 
compensate Ezra Shikarchy for any adverse 
income tax consequences of receiving his backpay in one 
lump sum, and 
WE WILL 
file
 
a report with the Social S
e-
curity Administration allocating the backpay award to 
the appropriate calendar quarters.
 
W
E WILL

Order, remove from our files any reference to the unla
w-
ful warnings issued to, suspens
ion of, and discharge of 
Ezra Shikarchy, and 
WE WILL
, within 3 days thereafter, 
notify him in writing that this has been done and that the 
warnings, suspension, and discharge will not be used 
against him in any way.
 
 
833
 
C
ENTRAL 
O
WNERS 
C
ORP
.
 
 
Michael Berge
r, Esq., 
for the Acting General Counsel.
1
 
Ernest R Stolzer, Esq. 
and
 
Hilary L. Moreira, Esq., 
for the R
e-
spondent.
2
 
Bryan C. McCarthy, Esq., 
for the Charging Party.
3
 
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM 
N
ELSON 
C
ATES
, Administrative Law Judge.  This 
case 
was tried in Brooklyn, New York, on May 7 and 8, 2012.
4
  
The Union filed a charge initiating this matter on January 15, 
2012 (thereafter amended), and the Acting General Counsel 
                                        
        
 
1
 
I shall refer to counsel for the Acting Gen
e
ral Counsel as counsel 
for the G
overnment and to the National Labor 
Relations Board (the 
Board) as the G
overnment.
 
2
 
I shall refer to counsel for the Respondent as counsel for the Co
m-
pany and I shall refer to the Respondent as the Company or cooper
a-
tive.
 
3
 
I shall refer to counsel for the Charging Party as counsel for the 
Union and I shall refer to the Charging Party as the Union.
 
4
 
All dates are 2011, unless otherwise indicated.
 
 594
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
issued the complaint on February 21, 2012.
5
  
The G
overnment 
alleges the Compan
y engaged in various acts of interference 
with its emp

overnment also 
a
l
leges the Company issued four written warnings on the same 
day to its employee Ezra Shikarchy (Shikarchy), later suspen
d-
ed him for 3 days
,
 
and thereafter
 
discharged him because of his 
support for the Union.
 
The Company contends it warned, suspended, and termina
t-
ed Shikarchy because he was not effectively and efficiently 
fulfilling his job duties.
 
The parties were given full opportunity to participate, to i
n-
troduce relevant evidence, to examine and cross
-
examine wi
t-
nesses, and to file briefs.  I carefully observed the demeanor of 
the witnesses as they testified and I rely on those observations 
in making credibility determinations here.  I have studied the 
wh
ole record,
6
 
and based on the detailed findings and analysis 
below, I conclude and find the Company violated the Act as 
alleged in the complaint.
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
,
 
SUPERVISORY
/
AGENCY STATUS
,
 
AND
 
LABOR ORGANIZATION S
TATUS
 
The Company is a d
omestic corporation with an office and 
place of business at 833 Central Avenue, Far Rockaway, New 
York, where it has been, and continues to be, engaged in the 
operation of a cooperative apartment building.  During the past 
year, a representative period, th
e Company derived gross rev
e-
nues in excess of $500,000; and, purchased and received at its 
Far Rockaway location goods, products, and materials valued 
in excess of $5000 directly from points outside the State of 
New York.  The parties admit and I find the 
Company is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the National Labor Relations Act (
the 
Act).
 
It is admitted that, at all times material herein, Mark 
Hertzberg was the 
c
ompany 
b
oard president and Steven Frie
d-
man
 
was a 
b
oard member and that both are agents of the Co
m-
pany.  It is admitted Jeffrey Herskovitz, an employee of Ben
e-
dict Realty Group, LLC (BRG), serves as property ma
n
ager 
respo
n
sible for the day
-
to
-
day operations of the Company.  It is 
admi
t
ted Herskovit
z is an agent of the Company.  The parties, 
in a posttrial document received in evidence, stipulated Walter 
Berger was 
c
ompany 
b
oard treasurer and an agent of the Co
m-
pany.
 
The parties admit and I find the Union is a labor organization 
within the meaning of
 
Section 2(5) of the Act.  It is admitted 
                                        
        
 
5
 
The G
overnment amended the complaint at the beginning of the 
trial to add t
wo additional 8(a)(1) allegations.
 
6
 
At the conclusion of evidence on May 8, 2012, I adjourned the trial 
to allow government counsel to review certain documents pursuant to 
subpoena.  I established a resumption date, if necessary, of June 5, 
2012.  Governm
ent counsel filed a Motion on May 25, 2012, moving I 
close the record subject to accepting a stipulation of the parties resol
v-
ing the agency status of Walter Berger and the admission of a 3
-
page 
document provided by the Company pursuant to subpoena.  In an
 
Order 
dated May 29, 2012, I received in evidence the parties signed stipul
a-
tion as GC Exh. 27 and the 3
-
page document as GC Exh. 26 and closed 
the hearing.
 
Steven Sombrotto, at times material here, was president of the 
Union.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Facts
 
1.  Background
 

r-
ity of the tenants are s
enior citizens many of whom are widows.  
The 
cooperative operates through a b
oard of directors elected 
by the property sh
areholders.  Membership on the b
oard is vo
l-
un
tary and unpaid.  The b
oard has final authority on all matters 
pertaining to the cooperati
ve.  About 
7 years ago, the b
oard 
hired BRG to manage the day
-
to
-
day operations of the cooper
a-
tive including payroll, financials (making sure the money 
comes in, and as appropriate, paid out), preparing monthly and 
annual budgets, monitoring calls/complain
ts from the pro
p
erty, 
and enforcing the bylaws and proprietary leases of the cooper
a-
tive.  The cooperative employs seven staff members and pr
o-
vides 24/7 service that includes porters, doormen, han
d
ymen, 
and a superintendent.  All employees, including the s
uperinte
n-
dent, are represented by the Union and have been since 2003.  

-
bargaining agreement e
x-
pired November 2010.  The parties currently are in negoti
a
tions 
for a successor agreement.
 
Shikarchy was hired as superintende
nt at the Company on 
February 1, 2010, by his friend of 20 years Board Member 
Friedman.  Shirkarchy is paid $17.50 per hour and works a 40
-
hour week (7 a.m. to 3 p.m.), Monday through Friday schedule.  
He is available on call at all times. Shirkarchy, whil
e employed, 
was provided an apartment on the property.  Shikarchy was 
supervised by BRG Manager Herskovitz.
 

 
Shikarchy testified that about 
1
-
1/2 month
 
after he was hired 
Board Member Friedman told him union people were very bad 
an
d cost the cooperative a lot of money that otherwise needed 
to be saved.  Friedman told Shikarchy the cooperative was g
o-
ing to install security cameras, fire everyone, and not need the 
Union anymore.  According to Shikarchy, Friedman explained 
he hated uni
ons because his father had lost a business as a r
e-
sult of a union.  Shikarchy testified Friedman also told him 
Company Treasurer Berger did not like union people either 
because Be
r

union.
 
Shikarchy testifie
d, that in December 2010, as he was riding 
with Board President Hertz

 
home, Hertzberg told him they had to go meet with the Union 

Boykin and Jason Gomez.  Hertzberg said th
e Union was no 
good and cost the Company a lot of money.  Hertzberg e
x-
plained the Company was going to install security cameras at 
its facility and get rid of the Union.  Hertzberg told Shikarchy 
the cooperative could not save money, could not do what they
 
wanted
,
 
and they did not like the Union and wanted to get rid of 
it.  Shikarchy testified he and Hertzberg actually rode with 
BRG Manager Herskovitz from his home to the meeting with 
the Union.  During the drive
,
 
Herskovitz showed Shikarchy his 
cell phone
 
and explained the Company was going to install 
  
 
 
 
 
833
 
CENTRAL OWNERS CORP
.
 
 
 
 
595
 
 
 
 
security cameras allowing them to observe the facility via tel
e-
phone and they would not need workers or doormen.  Accor
d-
ing to Shikarchy, Herskovitz told him he did not like Union 
President Sombrotto and the 
union people and they were going 
to get rid of the Union.  Shikarchy testified Herskovitz stated 
that when he had to fire anyone that was very good with him.
 
The parties did not resolve the status of Boykin and Gomez 
at the December mediation meeting.  Shi
karchy testified Board 
Member Friedman had told him how he could trap employee 
Boykin into doing something wrong so they could fire him.  
Shikarchy said Friedman wanted Boykin fired because he was 
lazy and because of the Union.  Shikarchy testified he and 

Joseph, replace Boykin.  Shikarchy said they wanted Joseph 


believed wha
t the cooperative managers were telling him about 
unions and concluded union people were bad and he hated U
n-
ion President Sombrotto also.  Union President Sombrotto test
i-

p-
erative at that time.  He 
said he always got complaints from 
employees regarding harassment by Shikarchy.
 
After some delays an arbitration hearing concerning the di
s-
charge of employees Boykin and Gomez was set for June 20.  

im 
how to trap Boykin into doing wrong so he could be fired bot
h-
ered him and as of the day of the arbitration he wanted no more 
of it.  Shikarchy testified Board Member Friedman, BRG Ma
n-
ager Herskovitz, and Board President Hertzberg asked him to 
prepare fo
r and testify at the arbitration.  Shikarchy said he 
tried to prepare for the arbitration with Herskovitz and the c
o-

added
,
 

not prepare be


Board Member Friedman told him at the arbitration that he was 

reinstate Boykin.  Fr
iedman blamed Shikarchy for not prepa
r-
ing to testify.  Shikarchy said his view of the Union changed on 
arbitration day.  Shikarchy said he even tried to signal to 
Boykin and the Union he was sorry for what he had done and 
wanted to apologize but they could
 
not believe him.  Union 
President Sombrotto acknowledged Shikarchy basically gave 

Boykin/Gomez grievance with each being paid $5000 and 
Boykin reinstated part time and Gomez waiving reinstatem
ent.
 
Shikarchy testified Board Member Friedman had not ha
r-
assed him before the June 20 arbitration but afterward began to 
do so.  Shikarchy said BRG Manager Herskovitz had praised 
his work prior to the June arbitration hearing saying he was the 
best superi
ntendent he ever had, invited him to a party and gave 
him a bonus, but, he said all that changed after the arbitration 
hearing.
 
Shikarchy testified that during the last week in June Board 
Treasu
rer Berger told him they had a b
oard meeting and Board 
Preside
nt Hertzberg and Member Friedman wanted Shikarchy 
out because he was switching to the Union and could do a lot of 
damage.  Berger told Shikarchy they had a plan and wanted 
him out.  Shikarchy testified Berger told him they felt his 
switching to the Union b
rought about Boykin and Gomez being 
reinstated and paid backpay.  Shikarchy testified Board Trea
s-
urer Berger also told him they were going to destroy him b
e-

e-
r
y
thing they can and they can do everyth

r-

e-

Friedman and his son, Joseph Friedman, began to constantly 
harass him
,
 
followed him
,
 
cursed and yelled at him
,
 
and inte
r-
fered with his job duties.  Shikarchy testified that on July 6 he 
suffered a stroke as a result of the harassment.
 
Shikarchy testified he became very active for the Union after 
June 20.  Shikarchy explained he signed up an employee for the 
Union, 

,
 
and distributed 
union fliers to employees and shareholders at the cooperative.  
Union President Sombrotto testified Shikarchy began to attend 

early October. 
 
Sombrotto explained Shikarchy was responsible 
for reporting back to the employees what took place at the n
e-
gotiating table.  Sombrotto said he provided Shikarchy with 
fliers which Shikarchy distributed starting October 6.  Sh
i-
karchy testified that at vari
ous times Board President 
Hertzberg, BRG Manager Herskovitz, and Board Treasurer 
Berger told him to stop distributing the fliers with Hertzberg 
telling Shika
r


 
Shikarchy te
stified the harassment continued and on August 
14 in the lobby of the facility Board Member Friedman 


testified Board Member Friedman told h
im he was going to 

-

child custody matter so Shikarchy would never see his children 
again.  Shikarchy testified Board Treasurer Berger was present 
and told him to call the Union, which he did.  The 
next day 
Union President Sombrotto filed a grievance for Shikarchy 
alleging harassment and a threat to interfere in the Shikarchy 
custody matter by Friedman.  This grievance was still pending 
as of the trial here.
 
Shikarchy testified BRG Manager Herskovitz
 
telephoned 


Friedman had said he would destroy him, take away his chi
l-
dren, damage his children by testifying against him in his cu
s-
tody pr
oceeding with his ex
-
wife.  Shikarchy told Herskovitz 
he would, however, telephone Union President
 
Sombrotto and 

 
name removed from the grievance.  He
r-
skovitz told Shikarchy to drop the grievance and if he did not 
Herskovitz would get him b
ack.  Shikarchy said he therea
f
ter 
asked Sombrotto to do so but was told Herskovitz was part of 
management and would remain a part of the grievance.  Sh
i-
karchy telephoned Herskovitz and told him he had tried but
,
 
was unsucc

]
ou better drop it 

 
Between mid
-
August and early December, Shikarchy and 

 596
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
employment with the Company.  Shikarchy testified Berger 
told him
:
 
 

the Union.  They going to destroy you.  They going to destroy 
your reputation.  If you go to any job, you want to get the job, 
you will have a bad record.  Leave for your own benefit, leave
 
the job.  I worry about you.  They going to do something to 
you.  You cannot win.  They, no way out with them.
 
 
Shikarchy testified Berger told him they had made him sick 
once, and reminded him of his stroke, and asked if he wanted to 
be sick again.
 
Shika
rchy testified Board Member Friedman spoke with him 
about the grievance on three or four occasions in August and 
September in person and on the telephone.  According to Sh
i-
karchy, Friedman told him he better drop the grievance or 
something bad was going to
 
happen to him that he would be 
fired.  Shikarchy testified Board President Hertzberg, in A
u-
gust, asked him how he could do this to his friend Friedman.  
Hertzberg told Shikarchy he was a bad evil person and told him 
to drop the grievance against Friedman 
or something bad was 

 
Shikarchy was called on September 7 to a meeting with BRG 
Manager Herskovitz and BRG Owner
 
Daniel Benedict in He
r-

 
office.  Herskovitz told Shikarchy he had to drop the 
grievanc
e and he did not want to hear anything about it.  Sh
i-
karchy testified he tried to respond and was told to be quiet, to 
drop the grievance, and he did not want to hear anything about 
it.  Shikarchy was handed four written disciplinary war
n
ings.  
Shikarchy s
aid he was shocked and could not believe it.  Each 
of the four warnings was a letter signed by Herskovitz, a
d-
dressed to Shikarchy dated September 7.  Benedict explained to 
Shikarchy that if he became neutral and remained quiet for 3 
months he would tear up
 
the warnings.
 
The first warning asserted Shikarchy had not maintained co
r-
rect hours of work for the employees.  The second warning 
asserted Shikarchy had missed a meeting with an architect and 
an engineer at the facility on June 21, at 3:30 p.m.  The thir
d 
warning asserted Shikarchy was 
insubordinate because he 
asked b
oard members for authorization to order equipment, do 
work, or utilize outside contractors rather than consulting with 


erted Shikarchy had falsely accused employee 
Joseph Friedman of attacking him in the lobby of the facility on 
August 24.  Shikarchy testified he was not asked his position on 
the four warnings.
 
On October 27, Shikarchy was given a letter of suspension.  
Th
e letter advised Shikarchy he was suspended for 3 days 
without pay starting October 31
 
to November 2.  In the letter 
Shikarchy was reminded he had been given four warning letters 
earlier about his job duties.  In part the letter stated

ou 
have not han
dled your basic duties and responsibilities such as 
a
r
ranging for requested repairs on a timely basis, leaving your 
post without coverage.  In addition, your treatment of a number 
of residents has been insulting and improper.  You have ignored 
or not compl
ied with many directives from management and 

did not improve there would be additional discipline up to and 
including discharge.
 
Shikarchy testified he notified Union President Sombrotto of 
the
 
October 27 suspension and it was added to his August 
grievance and the September 7 warnings were also added.
 
On December 5, Shikarchy telephoned Board Treasurer Be
r-
ger about his situation with the Company.  Shikarchy, without 

the conversation.  The recording, 
as well as a certified transcript, was received in evidence.  In 
the conversation
,
 
Berger told Shikarchy that if he would drop 
his charges with the Union involving Board Member Friedman 
and not attend the mediation meeting
 
scheduled for that 
Wednesday (December 7), the Company would know he was 
no longer having anything to do with the Union and was on the 

those were two conditions Shikarchy needed to meet in order 
for things to be worked out.  Berger told Shikarchy that if he 
came back with the Company then the Company would have 
better bargaining power with the Union to get whatever it 
wanted.  Berger, at various points in the conversation, repeate
d-
ly told Shikarch






 
On December 6, BRG Manager Herskovitz emailed Comp
a-
ny Treasurer Berger that Shikarchy was going to attend the 
scheduled mediation the next day.  Berger responded He
r-
skovitz would have to do what he had to do.
 
On December 12, BRG Manager Hersk
ovitz emailed the 
b
oard he would be by the cooperative that day to terminate 

 
Shikarchy testified he received an email from his ex
-
wife 
that since he was no longer going to have a job with the Co
m-
pany he could go to 
Florida to look for work if he wanted to.  
Shikarchy immediately telephoned Board Treasurer Berger to 
find out what was going on.  Shikarchy secretly recorded the 
conversation and the voice, as well as, a transcription thereof 
was received in evidence.  Sh
ikarchy asked Berger how the 
Company could fire him.  Berger was surprised Shikarchy had 
not already been fired because Berger had received an email 
from BRG Manager Herskovitz the day before that Herskovitz 
was going to the cooperative then to personally 
discharge Sh
i-
karchy.  Shikarchy asked Berger if what Berger had told him in 
a previous conversation was correct, that if he did not leave the 

Berger wanted to know if Shikarchy had attended the
 
Dece
m-
ber 7 mediation meeting.  Shikarchy told Berger he had but that 
nothing was said about him (Shikarchy) at that meeting.  Berger 
told Shikarchy he was going to write BRG Manag
er Herskovitz 

 
termination email concerning Shikarchy to 
in
form him that the building had never looked as clean and nice 
as it currently did and to inform Herskovitz that if Shikarchy 
was fired and he sued the Company, he would back up Sh
i-
karchy.
 
Shikarchy testified he received a telephone call from BRG 
Manager He
rskovitz on December 13 requesting a meeting 
with him in the lobby at the cooperative.  When they met He
r-
  
 
 
 
 
833
 
CENTRAL OWNERS CORP
.
 
 
 
 
597
 
 
 
 
skovitz handed Shikarchy a termination letter.  The letter sta
t-
ed:
 
 
I regret I have been asked to inform you that after 4 written 
warnings including a 
suspension, 833 Central Owners Corps 
is hereby giving you this notice of termination of emplo
y-
ment.
 
 
Upon hand delivery receipt of this notice, you are demanded 
to vacate the premises within 3 days since your apartment was 
contingent upon your employment. 
 
You are no longer able to 
work within the property.
 

 
The Company called, as its sole witness, BRG Manager He
r-
skovitz and presented some 32 emails of interactions b
e
tween 
Herskovitz and Shikarchy in support of its defense that Sh
i-
karc

duties in an effective and efficient manner and that he was un
a-
ble to effectively oversee and op
erate the facility.  Herskovitz
 

e-
lieved he 
was a wonderful and attentive employee as well as a 
good mechanic also expressed that opinion to Union President 
Sombrotto.
 
In as much as the Company contends it based its actions 
against Shikarchy, incuding his discharge, on the issues di
s-
cussed in and th
e facts surrounding the emails presented in 
evidence, I have set forth such here.  The emails cover July 26, 
to December 13.
 
BRG Manager Herskovitz testified that in a July 26 email 
Shikarchy sought direction on purchasing certain needed mat
e-
rials locally.
  
Herskovitz responded no local purchases were to 
be made that he had already provided Shikarchy with a list of 
suppliers from which Shikarchy could make purchases.  That 
same day Herskovitz and Shikarchy exchanged emails regar
d-
ing whether Shikarchy had re
ceived some fire escape plaques to 
be installed at the f
acility that were delivered to company p
o
r
ter 
Joseph Friedman.  Shikarchy replied he had not received them 
from Friedman but had instructed Friedman to install the 
plaques.  In the email Herskovitz di
rected Shikarchy to install 

 
BRG Manager Herskovitz received an email from Shikarchy 
on August 2 asking for a meeting.  The two met the next day 
and discussed keeping correct records for employees re
garding 
vacation and work scheduling.  Herskovitz testified Shikarchy 
was deciding on his own and reporting who worked what hours.  

time if the employee was up to 20 minutes late for work.  He
r-
skov
itz explained to Shikarchy he was not entitled to do that, 
on his own, that everyone was late to work from time to time. 
In an August 4 email, Shikarchy told Herskovitz an e
m
ployee 
had received 2 days of vacation pay but wanted 
2
 
other paid 
days.  Herskovi
tz testified Shikarchy had not provi
d
ed enough 


form filled out justifying the 2 extra days.  Herskovitz said 

t form in his o
f

 
Herskovitz testified that while Shikarchy was to work a 40
-
hour week certain accommodations were allowed in his sche
d-
ule.  Shikarchy could vary his starting and quitting hours and 
the Company allowed him to travel on Fridays to New J
ersey to 
pick up his children for visitation rights without worktime d
e-
ductions.  Herskovitz and Shikarchy exchanged emails on A
u-
gust 9, wherein Shikarchy wanted to take additional time on a 
particular day and Herskovitz told him he could but he would 
not 
be paid for it.  Shikarchy asked for clarification about 
whether he could take the time off.  Herskovitz said he could 
and that Shikarchy knew the procedure for doing so before he 
asked and took up valuable time doing so.
 
Herskovitz testified it was Shikar

for the facility from a list of distributors updated and provided 
and he did not need permission to, for example, order a wall 
pack floodlight for the exterior of the facility.  Notwithstanding 
that fact Shikarchy on August 16 
emailed Herskovitz that he 
needed a fluorescent light and had even checked with an e
m-
ployee about one.  Herskovitz testified this only adds time to 
getting the job done, confuses employees, and it was Sh
i-

kovitz test
i-
fied he had already informed Shikarchy about this proc
e
dure.
 
BRG Manager Herskovitz sent Shikarchy an email on A
u-
gust 22 advising him he had received a complaint from a res
i-
dent at the facility that Shikarchy had not properly fixed a lea
k-
ing wi

had told him he had done all he could but could not repair the 
window.  Herskovitz informed Shikarchy his job was never 
done until the resident said the job was completed to the res
i-

n.  Herskovitz then provided Shikarchy the 
name of a contractor to assist with the repairs.  Herskovitz test
i-

outside contractor and complete the job.
 
Herskovitz testified he received telephone 
calls from prope
r-
ty residents and Company Board members about an incident 
between employee Friedman and Shikarchy in the lobby of the 
facility on August 26.  Shikarchy sent Herskovitz an email 
indicating he had found himself on the floor of the lobby that 

e-
abouts of a vacuum cleaner.  Herskovitz testified he and the 
Company board investigated the incident including viewing the 

the incident w
as totally false.  The Company Board directed 

for future reference.
 
Herskovitz testified he received an email from Shikarchy on 
September 1 requesting approval to repair a leaking window in 
o
ne residence and a broken window in another.  Herskovitz said 
he again had to remind Shikarchy he did not need to come to 
him for approval that the repairs were part of his job duties.  
Herskovitz said the more a superintendent had to ask him these 
type qu
estions the more he believed the superintendent did not 
understand his job
-
related responsibilities.
 
BRG Manager Herskovitz testified he received many co
m-
plaints from employees about their vacation schedules and 
vacation pay.  Herskovitz sent Shikarchy a S
eptember 2 email 
requesting he be provided a log indicating which doormen had 
requested vacation time and the corresponding request forms 
otherwise he could not authorize payment for vacation times.  
 598
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 

so i
n-
formed but had not.
 
Herskovitz testified that on September 7, he and BRG Owner 
Benedict me

 
office and issued 
him 
four 
written warnings.  Herskovitz said their discussions 

 
of his pos
i-
tion at the property and his misunderstanding of directions gi
v-
en to him by management.  Herskovitz testified they
 
told Sh
i-
karchy to stop asking company b
oard members to order equi
p-
ment and/or authorize work.  Herskovitz acknowledged, on 
cross
-
examination, it could at first be confusing for a superi
n-
tendent to understand what priority to give requests from res
i-

e-
quested Board Member Friedman cease all communications 
with Shikarchy and ackno
wledged many other tenants frequen
t-
ly asked Shikarchy to perform repairs for them.  Herskovitz 

keep up with work hours for the employees at the facility but 
told Sh
i
karchy management would be
 
assuming that task for a 
while.  Herskovitz testified they discussed the fact he had given 
Sh
i
karchy permission to have lunch with his children at noon 
on June 21, but that Shikarchy had not told him he had an a
p-
pointment to meet with
 
an architect, engine
er, and a b
oard 
member at 3:30 p.m. that afternoon.  Herskovitz testified Sh
i-
karchy did not atten
d the meeting and informed the b
oard 
member involved that Herskovitz had excused him from the 
meeting.  Herskovitz testified that was not true.  Herskovitz, on
 
cross
-
examination, stated he had not set up nor did he know 
about the meeting ahead of time.  Herskovitz did not know 
which Board member had in fact set up the meeting nor how far 
in advance it was arranged and to his knowledge there was no 
documentation 
showing Shikarchy was ever specifically d
i-
rected to attend the meeting.  Herskovitz acknowledged the 

k-
day ended at 3 p.m. on that date.  Herskovitz said however, that 
not showing up for a scheduled m
eeting was a serious offense 
but acknowledged no report of the incident was made except in 
the September 7 warning letter.  Herskovitz testified they also 
told Shikarchy they were giving him a final warning because he 
falsely claimed employee Friedman had 
knocked him down in 
the lobby of the facility.
 
BRG Manager Herskovitz emailed Shikarchy on September 
9 directing him to do his job and assign someone to fill in a 
vacancy that had developed for the porter position.  Herskovitz 
said he had received telephon
e calls about the situation which 
required his time on matters Shikarchy should have taken care 
of.
 
Herskovitz testified he emailed Shikarchy on September 14 
explaining to him that if he had to go for a court appearance in 
a child custody matter with his e
x
-
wife on September 16, he 
should go but he would not be paid for that time.  Herskovitz 
testified he and BRG Owner Benedict had previously told Sh
i-
karchy he could go but they were having to spend valuable time 
telling him again.
 
BRG Manager Herskovitz tes
tified about another incident 

i-
karchy requesting authorization to fill a pot hole in the par
k
ing 
lot at the facility.  Herskovitz emailed Shikarchy on Se
p
tember 
15 to fill in the hole.  Herskovitz 
testified he had prev
i
ously 
given Shikarchy a contractor to call to repair the hole and Sh
i-
karchy did not need further permission and time was lost in his 
doing so.
 
Herskovitz emailed Shikarchy on September 16 following up 
an email from Shikarchy regarding
 
work hours for Company 
porter Friedman.  Herskovitz told Shikarchy he had misunde
r-

communication problem that has been addressed for months 
now . . . [s]top making up stories, asking for clarifica
tion every 
day regarding every direction and stop creating controversy 

 
Herskovitz sent Shikarchy an email on Wednesday, Septe
m-
ber 28, asking that he replace a light bulb and said it should 
have been done on Monday.  Shikarchy said he 
was sick at the 
time. Herskovitz then responded for Shikarchy to replace the 
bulb that it should not take 2 days to do so.
 
On October 4, Shikarchy emailed Herskovitz that he had an 
appointment on October 6, and would be away from work.  
Herskovitz replied 
that he needed more information and i
n-
formed Shikarchy he would have to arrange for someone to fill 
in for him.  Herskovitz said all these situations were taken into 
consideration in disciplining Shikarchy.
 
On October 17, Herskovitz sent Shikarchy 
two
 
emai
ls.  The 
first informed Shikarchy work orders were made up by ma
n-
agement not by Shikarchy and that overtime for himself had to 
be authorized by the Board or management.  Herskovitz test
i-
fied that in this case Shikarchy had made up his own work o
r-
der and pe
rformed work pursuant to it without approval.  The 
second email advised Shikarchy to fix a slamming door on the 
side of the facility.  Herskovitz said he had examined the door 
himself and it only needed an armature adjustment at the top of 
the door and tha

it.  Herskovitz testified he had been contacted by shareholders 
complaining the slamming door awakened them at night.  He
r-
skovitz could not recall, by name, any of those complai
n
ing.
 
BRG Manager Herskovitz tes
tified Shikarchy was given n
o-
tice by a b
oard member on October 27 he was suspended from 
work for 3 days without pay.  The suspensio
n was effective 
from October 31
 
through November 3.  Herskovitz testified 
Shikarchy was given the suspension, in part, becaus

absences from the property which follows to items not being 

Herskovitz said he met with Union President Sombrotto and 


 
shareholder
s and b
oard members that repairs at the 
faci
l
ity were not getting made.  Herskovitz testified he told 
Shikarchy the property was quite literally going to fall apart.
 
BRG Manager Herskovitz received an email from Shikarchy 
on November 3 advising
 
he had checked the air valves in one 
of the properties and was seeking permission to replace them.  
Herskovitz said if he did not respond Shikarchy would not do 
the repairs but added Shikarchy did not need further authoriz
a-
tion.
 
Herskovitz testified he em
ailed Shikarchy on Monday, N
o-
vember 11, to order alarms for the roof top doors and install 
them the following Monday.  Herskovitz said Shikarchy did not 
install them and he had to be given a direct order to do so even 
  
 
 
 
 
833
 
CENTRAL OWNERS CORP
.
 
 
 
 
599
 
 
 
 
though it was the type work to be perf
ormed by the superinte
n-
dent.
 
BRG Manager Herskovitz said there were some broken 
benches at the back of the property but the Board had not made 
a decision regarding what to do with them.  Herskovitz testified 
Shikarchy took it upon himself to place yellow t
ape around the 
benches that created an eye sore at the property.  Herskovitz 
was asked by Board members why he had told Shikarchy to 
place tape on the benches.  Herskovitz told them he had not 
done so and emailed Shikarchy on November 16 directing he 
move 
the benches to a corner of the property and remove the 
yellow tape.  On November 22, Herskovitz emailed Shikarchy 
asking why he had still not taken care of the matter or removed 
the tape.
 
Herskovitz testified that over the evening hours on Dece
m-
ber 1 he re
ceived many voice mails from shareholders and/or 
tenants complaining Shikarchy was taking out garbage at night.  
Herskovitz emailed Shikarchy asking why he was making noise 
taking out the garbage at 9 p.m.  Herskovitz said Shikarchy 
explained he was helpin
g employee Friedman whose job it was 
to take out the garbage.
 
Herskovitz testified one of the reasons Shikarchy was inte
r-
viewed and hired was his claim he was very mechanically i
n-
clined.  Herskovitz said he asked Shikarchy to fix the leaf 
blower and lawnmo
wer and to be sure the snow plow, which 
Shikarchy had assembled when it was purchased, was in wor
k-
ing order.  Herskovitz testi
fied he received an email from c
o
m-
pany porter Friedman on December 2 stating Shikarchy had
 

 
authorit
y, to fix the lawnmower 
and leaf blower.  Herskovitz emailed Friedman he had not so 
instructed Shikarchy and emailed Shikarchy that day instructing 
him to do the jobs.
 
Herskovitz testified that in an email dated December 5, he 
directed Shikarchy to cover f

b-
sence.  Herskovitz testified Shikarchy had, in the past, stated he 

said Shikarchy, in a reply email the same day, argued that in the 
past they had always obtain
ed a fill in for the porter.  He
r-
skovitz testfied Shikarchy was always arguing with him.
 
Herskovitz emailed Shikarchy on December 8 advising him 
not to direct an outside roofing contractor to do interior repairs 
in an apartment which was well beyond Shikar

that Shikarchy was to do inside repairs himself or obtain an 
interior contractor to perform the work.  Herskovitz testified 
that again on December 11, Shikarchy requested authorization 
to schedule a fill in porter at the facility even thoug
h he did not 
need further authorization because he had already given him 
full authorization.  Herskovitz testified this troubled him b
e-
cause he feared Shikarchy was not properly and timely schedu
l-
ing positions to be covered.
 
BRG Ma
nager Herskovitz testifie
d the b
oard
 
of d
irectors 
voted on December 12 to terminate Shikarchy and he was te
r-
minated on December 13.  Herskovitz testified Shikarchy was 
terminated because of his absences from work, his inability to 

 
time [the 

 
Herskovitz testified he had no discussions with Company 
Treasurer Berger in December regarding the Company being 
willing to not terminate Shikarchy if Shikarchy stopped su
p-
porting the Union.  Herskovitz also denied 
authorizing Berger 
to offer such a resolution to Shikarchy.
 
It is appropriate to address the credibility of Shikarchy even 
though his testimony related to Company Board President 
Hertzberg and Board Member Friedman was not challenged as 
neither testified. 
 
Further certain critical statements Shikarchy 
attributed to BRG Manager Herskovitz and Board Treasurer 
Berger were not specifically responded to or refuted.  I credit 

i-

eatly impacted by impressions I 
formed as I observed him testify.  While Shikarchy frequently 
answered questions with more, or beyond, what he was asked, a 
fact I cautioned him about more than once, I nonetheless co
n-
cluded he attempted to testify truthfull
y.  I am persuaded his 
extended answers were an attempt to tell what he perceived to 
be a full account of what had transpired rather than to exagge
r-
ate or misspeak facts.  It was clear observing Shikarchy testify 
he has strong feelings as to the correctnes
s of his cause and he 
sometimes expressed himself loudly and with gesticulations.  I 
did not find such to indicate an attempt to misspeak the truth 
but rather to convey emphasis.  On the other hand, I am pe
r-
suaded, after observing Company Treasurer Berger 
testify, he 
did so with a self
-
imposed and deliberate failure to recall ce
r-
tain facts and dates.  Nonetheless, I rely on certain portions of 

between he and Shikarchy.  To the extent, if any, the
re are co
n-

that of Berger or Herskovitz I credit Shikarchy.  Furthermore, I 
am specifically 

 
denial he had no 
discussions with Berger in December about any willingne
ss on 
the part of the Company not to discharge Shikarchy if he dis
a-

authorized Berger to convey such an offer to Shikarchy.  I have 
not commented on but I have considered all testimony and 
exhib
its in deciding the facts herein.
 
III
.
  
DISCUSSION
,
 
ANALYSIS
,
 
AND CONCLUSIONS
 
A.  The 8(a)(1) Issues
 
It is alleged that around August or September, Company 
Board President Hertzberg, at the facility, threatened an e
m-
ployee with discharge and unspecified re
prisals if he continued 
to engage in union activities.
 
Shikarchy credibly testified, without contradiction 
[Hertzberg was not called to testify], that after he filed a grie
v-
ance in August against Board Member Friedman for haras
s-
ment that Hertzberg asked Sh
ikarchy how he could do this to 
his friend Friedman, and told Shikarchy he was a bad evil pe
r-
son and directed Shikarchy to drop his grievance against 
Friedman or something bad was going to happen to him that he 
was going to be fired.  First, I note Shikarc

v-
ance constituted concerted protected activity.  
NLRB v. City 
Disposal Systems, 

threatening Shikarchy that bad things would happen to him if 
he did not withdraw his grievance constitutes a threat of 
u
n-
specified reprisals for engaging in protected conduct and 

 600
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
withdraw his grievance constitutes an unlawful threat of di
s-
charge and I so find.
 
It is alleged that about August or September, Compan
y 
Board Member Friedman, at the facility, threatened an emplo
y-
ee with discharge if he continued to engage in union activ
i
ties.
 
Shikarchy credibly testified, without contradiction [Friedman 
was not called to testify], that Friedman on three or four occ
a-
sion
s told him either in person or on the telephone he better 
drop his grievance against Friedman or something bad was 
going to happen to him he would be fired.  It is clear and I find 
that Friedman, on these occasions, unlawfully threatened Sh
i-
karchy with dis
charge if he did not withdraw his grievance 
against Friedman.
 
It is alleged that about August or September BRG Manager 
Herskovitz in a telephone conversation, and at the offices of 
BRG, threatened an employee with discharge if he continued to 
engage in uni
on activities.
 
Shikarchy credibly testified [Herskovitz did not specifically 
deny], that Herskovitz telephoned him shortly after he filed the 
August grievance against Board Member Friedman and asked 
how he could do such a terrible thing.  Shikarchy explain
ed 
Friedman had said he would destroy Shikarchy, take away his 
children by testifying against Shikarchy in custody proceedings 
with his ex
-
wife.  Herskovitz told Shikarchy to drop the grie
v-
ance and if he did not he would get him back.  Shikarchy told 
Hersk
ovitz he would try to get his name removed from the 
grievance.  Shikarchy telephoned Union President Sombrotto 
bu

 
name removed and tel
e-
phoned Herskovitz telling him he could not.  Herskovitz again 
told Shikarchy to drop the g
rievance and if he did not he would 
get him back and hung up the telephone.  On September
 
7, at a 

 
office, Herskovitz yet again told Sh
i-
karchy he had to drop the grievance and added he did not want 
to hear anything more about it.  Whi
le the comments of He
r-
skovitz may not actually constitute threats to discharge Sh
i-
karchy for his protected activity I find the comments const
i
tute 
threats of unspecified reprisals against Shikarchy.
 
It is alleged that about September or October Company 
Tre
asurer Berger, in a telephone conversation, and at the Co
m-
pany facility, threatened an employee with unspecified reprisals 
because of his support for, and activities on behalf of, the U
n-
ion.
 
Shikarchy testified, without contradiction [Berger testified 
but 
did not address these matters], that between mid
-
August 
and early December, Berger spoke with him several times 
about his employment with the Company.  Berger told Sh
i-
karchy to leave his employment that he was now with the U
n-
ion and he hated the Union.  Be
rger told Shikarchy the Comp
a-
ny was going to destroy him and his reputation and if he wan
t-
ed a job elsewhere he would have a bad record. Berger i
m-
plored Shikarchy to leave for his own benefit that he worried 
about him and his health.  Berger told Shikarchy
 
they had made 
him sick once and reminded him of his stroke and asked if Sh
i-
ka
r
chy wanted to be sick again.  Berger told Shikarchy they 
were going to do something to him that he could not win that 
there was no way out for him.  By telling Shikarchy the Co
m-
pany was going to destroy him and do something to him that he 
could not win and had no way out Berger clearly threatened 
Shikarchy with unspecified reprisals in violation of the Act and 
I so find.
 
It is alleged that about December 5 Company Treasurer Be
r-
ge
r, in a telephone conversation, threatened an employee with 
discharge and unspecified reprisals because of his support for 
the Union and impliedly promised the employee benefits to 
discourage him from supporting the Union.
 
It is undisputed that Shikarchy t
elephoned Berger and re
c-
orded their December 5 conversation.  In the exchange Berger 
told Shikarchy if he would drop his charge with the Union 
against Board Member Friedman and not attend a mediation on 
the matter scheduled for December 7, they would know 
he no 
longer was having anything to do with the Union but rather was 

out for him.  Berger explained that with Shikarchy back on the 
side of the Company the Company would have better bargai
n-
ing powe
r with the Union to get whatever it wanted.  Berger 



p-
pen if he stayed wi
th the Union Berger responded the Company 
would probably fire him.  It is clear Berger threatened Sh
i-
karchy with discharge if he did not abandon his support for the 
Union.  Berger also specifically promised employee ben
e
fits to 
Shikarchy if he dropped his 
support for the Union nam
e
ly he 
would no longer be harassed, everything would be worked out, 

threats violate the Act and I so find.
 
B.  The Warnings, Suspension, and Discharge of Shikarchy
 
In case
s alleging violations of Section 8(a)(3) and (1) of the 

the Board applies the analytical framework set forth in 
Wright 
Line
, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.
 
1981), cert. d
enied 455 U.S. 989 (1982), approved in 
NLRB v. 
Transportation Management Corp
.
, 462 U.S. 393 (1983).  U
n-
der 
Wright Line
, the Acting General Counsel must first prove, 

o-
tected conduct was a motivating
 

i-
sion.  Once the Acting General Counsel makes that sho
w
ing by 

m
ployer 
knowledge of the union or protected activity, and e
m
ployer 

ct, the burden of 
persuasion shifts to the employer to demonstrate it would have 
taken the same action even in the absence of the protected co
n-
duct.  See 
Donaldson Bros. Ready Mix, Inc
., 341 NLRB 958, 

t the 


that is, 
either false or not in fact relied upon

the e
m
ployer fails, by 
definition, to show that it would have taken the same action for 
those reasons, absent the protected conduct, and thus ther
e is no 
need to perform the second part of the 
Wright
 
Line 

Rood Trucking Co
.
, 342 NLRB 895, 897

898 (2004) (citations 
omitted); see also 
Austal USA, LLC
, 356 NLRB 
363, 364
 
(2010) (if proffered reason for discharge is pretextual, e
m
ployer 
necess
arily fails to establish 
Wright Line
 
defense).
 
Applying the above,
 
I address each element of the G
over
n-

i-
  
 
 
 
 
833
 
CENTRAL OWNERS CORP
.
 
 
 
 
601
 
 
 
 

suspend, and discharge him. 
 
The evidence establishes Sh
i-
karchy supported the Union.  Although Shikarchy, early in his 

position related to the Union, he later changed to supporting the 

n, established 
here, began when Shikarchy did not prepare for his anticipated 
testimony on behalf of the Company at an arbitration hearing 
on June 20 involving the discharge of employees Boykin and 
Gomez.  Shikarchy not only did not testify but openly disp
layed 

the Union.  On August 14, Shikarchy claimed harassment by 
Board Member Friedman because he supported the Union.  A 
grievance was filed for Shikarchy the next day against Frie
d-
man assertin
g harassment by Friedman including Friedman 
threatening to interfere in a custody matter involving Shikarchy 
and his ex
-
wife.  The filing of a grievance constitutes conduct 
protected by the Act  
NLRB v. City Disposal Systems, Inc
., 465 
U.S. 822, 836 (1984)
.  After June 20, Shikarchy signed up an 

around October, and distributed various union flyers to e
m-
ployees and shareholders of the Company regarding negoti
a-
tions and employee concerns.
 
The Company
 


i-
cated to the Company Shikarchy no longer supported the Co
m-

the arbitration, that his not 
preparing to testify might result in 
the Board having to reinstate Boykin.  Board Treasurer Berger 

most recent meeting Board President Hertzberg and Board 
Member Friedman had stated they wanted 
Shikarchy out b
e-
cause he was switching his support to the Union and could do a 
lot of damage to the Company.  Berger also told Shikarchy they 

Boykin and Gomez being offered reinstatement with b
ackpay.  
The Company was fully aware Shikarchy distributed flyers for 
the Union to its employees and shareholders.  Company Board 
President Hertzberg, BRG Manager Herskovitz, and Board 
Treasurer Berger told Shikarchy to stop distributing the flyers 
with He
rtzberg telling Shikarchy it was evil for him to distri
b-
ute union flyers.  The Company clearly knew Shikarchy was 
participating at the negotiation sessions on behalf of the U
n-

i-
karchy grievance.
 
Th
e G
o
vernment established the Company harbored animus 

the Union in general.  Starting in mid
-
March 2010, Board 
Member Friedman told Shikarchy union people were very bad 
and cost the Company lots 
of money and the Company was 
going to install security cameras, fire everyone, and no longer 
need the Union.  Friedman also told Shikarchy he hated unions.  
In December 2010, Board President Hertzberg told Shikarchy 
the Union was no good, cost the Company 
money, prevented 
them from doing what they wanted, they did not like the Union 
and wanted to get rid of it.  On that same occasion
,
 
BRG Ma
n-
ager Herskovitz told Shikarchy he did not like Union President 
Sombrotto and the union people and they were going to 
get rid 
of the Union.  Board Treasurer Berger told Shikarchy, between 
June and September, the Board was going to destroy him b
e-
cause he switched to the Union and told him the Board could 
do anything they wanted.  Berger urged Shikarchy to leave the 
Company
 
for his own benefit because he was with the Union 
and told Shikarchy he hated the Union.  Berger also told Sh
i-
karchy the Board was going to do something to him that there 
was no way out for him and he could not win.  Board Member 
Friedman repeatedly told 
Shikarchy in August and September 
he should drop his grievance against Friedman or something 
bad would happen to him that he would be fired.  Board Pres
i-
dent Hertzberg told Shikarchy in August he was evil for filing 
the grievance against Friedman and to dr
op it or something bad 
would happen to him he would be fired.  When Shikarchy was 
given four written warnings on September 7, he was told by 
BRG Manager Herskovitz he had to drop the grie
v
ance against 
Friedman and he did not want to hear anything more abou
t it.
 
Board Treasurer Berger told Shikarchy on December 5 that if 
he would drop his grievance against Board Member Friedman 
and not attend a mediation session on the matter scheduled for 
2 days later the Company would know he was no longer with 
the Union a

worked out.  Berger told Shikarchy the Company would have 
better bargaining power with Shikarchy on their side and the 
Company could get what ever it wanted in the negotiations and 
Shikarchy could have a job, bu
t, if he stayed with the Union he 
would probably be fired.  Shikarchy attended the mediation 
session and approximately a week later was fired.
 
Based on all the above, I find the record amply demonstrates 
government counsel has sustained his initial 
Wright 
Line
 
bu
r-
den of showing that 

nion and 

decisions to warn, suspend, and discharge him.
 
I find the Company failed to meet its 
Wright Line
 
burden of 
showing Shikarchy 
would have been warned, suspended, and 
discharged for legitimate business reasons even if he had not 
engaged in union and/or protected activities.  The credited ev
i-

warning, suspending, and disch
arging Shikarchy were pretext
u-
al

that is, they were not in fact relied upon.  Rather, the ev
i-
dence shows, as clearly stated by Board Member Berger, the 
discipline against Shikarchy and his discharge was based on his 
union and protected activities.  Berger 
told Shikarchy that ev
e-
rything involving him could be worked out, the harassment 
against him stopped and he could have his job, but, he had to 
make a choice and drop his support for the Union and be on the 

 
Further evidence 
demonstrates the pretextual nature of the 

n-
tive employee without discipline until he engaged in protected 
activities and shifted his support to the Union.  All of the email 
evidence proffered by the
 
Company to support its defense i
n-

Union was known to the Company.  The Company advanced no 
justifiable explanation for issuing four written warnings to Sh
i-
karchy on 1 day, September 7, for ev
ents dating back to June 
21, 1 day after Shikarchy made his support for the Union 
known.  In early October, Shikarchy took on a greater role for 
 602
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 

negotiating committee and the one responsible for ke
eping 
employees informed of the status of negotiations through fliers 
and other means.  On October 27, Shikarchy was suspended for 
3 days without pay for not properly handling his job duties and 

c-
t
ion is suspicious and the Company failed to satisfactorily e
s-
tablish sufficient details regarding complaints of residents being 

e-
clined quickly.  I find it unnecessary to address, in detail, each 
of th
e asserted defenses raised by the Company because the 
evidence is compelling Shikarchy was warned, suspended, and 
discharged for his union activities and that the reasons a
d-
vanced by the Company were pretextual.  I find the Company 
violated Section 8(a)(3)
 
and (1) of the Act by warning, su
s-
pen
d
ing, and discharging its employee Shikarchy.
 
R
EMEDY
 
Having found the Company has engaged in certain unfair l
a-
bor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed
 
to effectuate the 
policies of the Act.  Specifically, to remedy the unlawful co
n-
duct toward Ezra Shikarchy, the Company must, within 14 days 

or if his former job no longer exists, to a subst
antially equiv
a-
lent job without prejudice to his seniority or other rights and 
privileges previously enjoyed, and make him whole for any lost 
wages and benefits as a result of his October, 27, 2011 suspe
n-
sion, and December 13, 2011 discharge, with interest
.  Backpay 
will be computed as outlined in 
F. W. Woolworth Co
., 90 
NLRB 289 (1950) (backpay computed on quarterly basis).  
Determining the applicable rate of interest will be as outlined in 
New Horizons for the Retarded
,
 
283 NLRB 1173 (1987) 
(adopting Inte
rnal Revenue Service rate for underpayment of 
Federal taxes).  Interest on all amounts due to the employee 
shall be compounded on a daily basis as prescribed in 
Kentucky 
River Medical Center
, 
356 NLRB 
6
 
(2010).  I also reco
m
mend 
the Company, within 14 days
 

to remove from its files any reference to its October 27, 2011 
suspension and December 13, 2011 discharge of Ezra Sh
i-
karchy and, within 3 days thereafter, notify Ezra Shikarchy in 
writing it has done so and his suspension 
and discharge will not 
be used against him in any manner.  I also recommend the 
Company be ordered, within 14 days after service by the R
e-

employees may be apprised of their rights under the A
ct, and 

 
[Recommended Order omitted from publication.]
 
 
